Exhibit 10.2 to Form 8-K

 

THIS NONSTATUTORY STOCK OPTION AGREEMENT (“Agreement”) is made and entered into
as of April 6, 2010, by and between New Energy Technologies, Inc. a Nevada
corporation (the “Company”) having an address at 3905 National Drive, Suite 110 
Burtonsville, MD 20866 , and Meetesh Patel, having an address at  4309 Buckskin
Wood Drive, Ellicott City, MD 21042 (“Recipient”):

 

            This Stock Retention Option Agreement has been executed and
delivered pursuant to Section 2 of the Amendment  dated April 6, 2010 (the
“Amendatory Agreement”) to Employment Agreement dated as of June 24, 2009,
between the Recipient and the Company (the “ Employment Agreement”).

 

            In consideration of the covenants herein set forth, the parties
hereto agree as follows:

 

            1.         Retention Option Grant

 

(a)        Date of Grant Authorized:        April 6, 2010 (the “Grant Date”)

(c)        Number of Shares:                  150,000 

(d)       Exercise Price:                         $0.XX

 

            2.         Acknowledgements.

 

          (a)          Recipient is currently the Company’s President and Chief
Executive Officer and a Director of the Company, and may assume such other
positions as the Board of Directors (the “Board” which term shall include an
authorized committee of the Board of Directors) may from time to time designate
in accordance with the terms of the Employment Agreement (collectively, the
“Employment Capacity”).

 

          (b)          The Board has this day approved the granting of this
Retention Option subject to the execution of this Agreement; and

 

         (c)           The Board has authorized the granting to Recipient of a
non-statutory stock option (“Retention Option”) to purchase shares of common
stock of the Company (“Stock”) upon the terms and conditions hereinafter stated
and pursuant to an exemption from registration under the Securities Act of 1933,
as amended (the “Securities Act”).

 

            3.         Shares; Price.

 

The Company hereby grants to Recipient the right to purchase, upon and subject
to the terms and conditions herein stated, the number of shares of Stock set
forth in Section 1 above (the “Shares”) for cash (or other consideration as is
authorized under the Plan and acceptable to the Board, in their sole and
absolute discretion) at the price per Share set forth in Section 1 above (the
“Exercise Price”), such price being not less than [e.g., 100%] of the fair
market value per share of the Shares covered by this Retention Option as of the
date of grant. 

1

--------------------------------------------------------------------------------



 

           

 

            4.         Term of Retention Option; Continuation of Service.

 

Subject to the early termination provisions set forth in Sections 7 and 8 of
this Agreement, this Retention Option shall expire, and all rights hereunder to
purchase the Shares shall terminate 5 years from the Grant Date. Nothing
contained herein shall be construed to interfere in any way with the right of
the Company, or its shareholders, or the Board, to remove or not elect Recipient
as an officer and or a director of the Company, or to increase or decrease the
compensation of Directors from the rate in effect at the date hereof.

 

             5.        Vesting of Retention Option.

 

Subject to the provisions of Sections 7 and 8 of this Agreement, this Retention
Option shall become exercisable during the term that Recipient serves in the
Employment Capacity as follows:

 

            (a)        as to 37,500 on June 30, 2010;

 

            (b)        as to 37,500 shares on September 30, 2010;

 

            (c)        as to 37,500 shares on December 31, 2010; and

 

            (d)       as to 37,500 shares on March 31, 2011.

 

            All determinations and calculations with respect hereto shall be
made by the Board or any committee thereof to which the Board has delegated such
authority, in good faith in accordance with applicable law, the Articles of
Incorporation and By-laws of the Company. This Retention Option is an
uncertificated security. Accordingly, the Company shall maintain an option
registry, consistent with its current practices, for recording the vesting,
exercise and termination of the Retention Option. 

 

            6.         Exercise.

 

                        (a)        This Retention Option shall be exercised, as
to the vested shares, by delivery to the Company of (a) written notice of
exercise stating the number of Shares being purchased (in whole shares only) and
such other information set forth on the form of Notice of Exercise attached
hereto as Exhibit A hereto, (b) a check or cash in the amount of the Exercise
Price of the Shares covered by the notice, unless Recipient elects to exercise
the cashless exercise option set forth in Section 6(b) below, in which case no
payment will be required (or such other consideration as has been approved by
the Board of Directors consistent with the Plan) and (c) a written investment
representation as provided for in Section 13 hereof. This Retention Option shall
not be assignable or transferable, except by will or by the laws of descent and
distribution, and shall be exercisable only by Recipient during his or her
lifetime.

 

2

--------------------------------------------------------------------------------



  (b) Anything herein to the contrary notwithstanding, to the extent vested the
Retention Option may also be exercised at such time by means of a “cashless
exercise” in which the Recipient shall be entitled to receive a certificate for
the number of Shares equal to the quotient obtained by dividing [(A-B) (X)] by
(A), where:          

 

              (A) equals the average of the closing price of the Company’s
Common Stock, as reported (in order of priority) on the OTC Bulletin Board; or 
if the Common Stock is not then quoted for trading on the OTC Bulletin Board and
if prices for the Common Stock are then reported in the “Pink Sheets” published
by Pink Sheets, LLC (or a similar organization or agency succeeding to its
functions of reporting prices), the most recent bid price per share of the
Common Stock so reported; or in all other cases, the fair market value of a
share of Common Stock as determined by an independent appraiser selected in good
faith by the Holder and the Company, the fees and expenses of which shall be
paid by the Company for the three (3) Trading Days immediately preceding the
date of such election;

 

              (B) equals the Exercise Price of the Retention Option, as
adjusted; and

 

              (X) equals the number of Shares issuable upon exercise of this
Retention Option in accordance with the terms of this Retention Option by means
of a cash exercise rather than a cashless exercise (or, if the Retention Option
is being exercised only as to a portion of the shares as to which it has vested,
the portion of the Retention Options being  exercised at the time the cashless
exercise is made  pursuant to this Section 6).

 

For purposes of this calculation:

 

 “Trading Day” means a day on which the Common Stock is traded on a Trading
Market.

 

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board.

 

               (c)           No fractional shares shall be issued upon exercise
of this Retention Option.  The Company shall, in lieu of issuing any fractional
share, pay the Recipient entitled a sum in cash equal to such fraction
multiplied by the then effective Exercise Price.

 

            7.         Termination of Service.

 

(a)    If the Employment Agreement is terminated by the Recipient prior to March
31, 2011 effective as of the date of such termination (the “Recipient
Termination Date”), no further installments of the Retention Option shall vest
pursuant to Section 5, and the maximum number of Shares that Recipient may
purchase pursuant hereto shall be limited to the number of Shares that were
vested as of the Termination Date. Thereupon, Recipient shall have the right at
any time within 120 days of the Termination Date the then remaining exercise
period of such vested options to exercise this Retention Option to the extent
vested and purchase Shares, to the extent, but only to the extent, that
Recipient could have exercised this Retention Option as of the

3

--------------------------------------------------------------------------------



Recipient Termination Date; following the expiration of the remaining option
period this Agreement shall terminate in its entirety and be of no further force
or effect. 

 

(b)    If the Employment Agreement is terminated by the Company prior to March
31, 2011 (the “Company Termination Date”) then the Retention Option shall vest
in full, effective as of the date of the Company Termination Date.  Thereupon,
Recipient shall have the right at any time within the then remaining exercise
period of such vested options to exercise this Retention Option.  Following the
expiration of the remaining option period this Agreement shall terminate in its
entirety and be of no further force or effect. 

 

              8.       Death of Recipient.

 

If the Recipient shall die during the term of the Employment Agreement,
Recipient’s personal representative or the person entitled to Recipient’s rights
hereunder may at any time within the then remaining exercise period, exercise
this Retention Option and purchase Shares to the extent, but only to the extent,
that Recipient could have exercised this Retention Option as of the date of
Recipient’s death; following the expiration of the aforesaid then remaining
exercise period, this Agreement shall terminate in its entirety and be of no
further force or effect.

 

           

            9.         No Rights as Shareholder.

 

Recipient shall have no rights as a shareholder with respect to the Shares
covered by any installment of this Retention Option until the effective date of
issuance of the Shares following exercise of this Retention Option, and no
adjustment will be made for dividends or other rights for which the record date
is prior to the date such stock certificate or certificates.

 

           

10.       Recapitalization.  

 

(a)        Subdivision or consolidation of shares. Subject to any required
action by the shareholders of the Company, the number of Shares covered by this
Retention Option, and the Exercise Price thereof, shall be proportionately
adjusted for any increase or decrease in the number of issued shares resulting
from a subdivision or consolidation of shares or the payment of a stock
dividend, or any other increase or decrease in the number of such shares
effected without receipt of consideration by the Company; provided however that
the conversion of any convertible securities of the Company shall not be deemed
having been “effected without receipt of consideration by the Company”.

 

            (b)       Reorganizations, Mergers etc.

 

                        (i)         In the event of a proposed dissolution or
liquidation of the Company, a merger or consolidation in which the Company is
not the surviving entity, or a sale of all or substantially all of the assets or
capital stock of the Company (collectively, a “Reorganization”):

 

4

--------------------------------------------------------------------------------



                                    (1) then, subject to Clause (b)(ii) below,
any and all shares as to which the Retention Option had not yet vested shall
vest upon the date (the “Reorganization Vesting Date”) that the Company provides
the Recipient with the Reorganization Notice (as defined below); and provided,
however, that there has been no termination of the Employment Agreement
Recipient shall have the right to exercise this Retention Option to the extent
of all shares subject to the Retention Option, for a period commencing on the
Reorganization Vesting Date and terminating on the date of the consummation of
such Reorganization.  Unless otherwise agreed to by the Company. The Retention
Option shall terminate upon the consummation of the Reorganization and may not
be exercised thereafter as to any shares subject thereto. The Company shall
notify Recipient in writing (the “Reorganization Notice”), at least 30 days
prior to the consummation of such Reorganization, of its intention to consummate
a Reorganization.

 

                                    (2) anything herein to the contrary
notwithstanding, the exercise of the Retention Option or any portion thereof
pursuant to this Section 10(b) will be consummated simultaneously with the
consummation of the Reorganization.  If after the Company provides the
Reorganization Notice to the Recipient the Company provides the Recipient with a
further written notice notifying the Recipient that the Reorganization will not
be consummated, then the Retention Option will return to its status prior to the
Reorganization Notice and the shares as to which the Retention Option vested
solely by virtue of this Section 10(b) (i) will revert to an unvested status.

 

                        (ii)        Subject to any required action by the
shareholders of the Company, if the Company shall be the surviving entity in any
merger or consolidation, this Retention Option thereafter shall pertain to and
apply to the securities to which a holder of Shares equal to the Shares subject
to this Retention Option would have been entitled by reason of such merger or
consolidation, and the installment provisions of Section 5 shall continue to
apply.

 

                        (iii)       In the event of a change in the shares of
the Company as presently constituted, which is limited to a change of all of its
authorized Stock without par value into the same number of shares of Stock with
a par value, the shares resulting from any such change shall be deemed to be the
Shares within the meaning of this Retention Option.

 

                        (iv)       To the extent that the foregoing adjustments
relate to shares or securities of the Company, such adjustments shall be made by
the Board, whose determination in that respect shall be final, binding and
conclusive. Except as hereinbefore expressly provided, Recipient shall have no
rights by reason of any subdivision or consolidation of shares of Stock of any
class or the payment of any stock dividend or any other increase or decrease in
the number of shares of stock of any class, and the number and price of Shares
subject to this Retention Option shall not be affected by, and no adjustments
shall be made by reason of, any dissolution, liquidation, merger, consolidation
or sale of assets or capital stock, or any issue by the Company of shares of
stock of any class or securities convertible into shares of stock of any class.

 

                        (v)        The grant of this Retention Option shall not
affect in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes in its capital or business
structure or to merge, consolidate, dissolve or liquidate or to sell or transfer
all or any part of its business or assets.

5

--------------------------------------------------------------------------------



 

            11.       Taxation upon Exercise of Retention Option.

 

Recipient understands that, upon exercise of this Retention Option, Recipient
may recognize income, for Federal and state income tax purposes, in an amount
equal to the amount by which the fair market value of the Shares, determined as
of the date of exercise, exceeds the Exercise Price. The acceptance of the
Shares by Recipient shall constitute an agreement by Recipient to report such
income in accordance with then applicable law and to cooperate with Company in
establishing the amount of such income and corresponding deduction to the
Company for its income tax purposes. Withholding for federal or state income and
employment tax purposes will be made, if and as required by law, from
Recipient’s then current compensation, or, if such current compensation is
insufficient to satisfy withholding tax liability, the Company may require
Recipient to make a cash payment to cover such liability as a condition of the
exercise of this Retention Option.

 

            12.       Modification, Extension and Renewal of Retention Options.

 

The Board or a duly appointed committee thereof, may modify, extend or renew
this Retention Option or accept the surrender thereof (to the extent not
theretofore exercised) and authorize the granting of a new option in
substitution therefore (to the extent not theretofore exercised), subject at all
times to the Code and applicable securities laws. Notwithstanding the foregoing
provisions of this Section 12, no modification shall, without the consent of the
Recipient, alter to the Recipient’s detriment or impair any rights of Recipient
hereunder.

 

            13.       Investment Intent; Restrictions on Transfer.

 

             (a)       Recipient represents and agrees that if Recipient
exercises this Retention Option in whole or in part, Recipient will in each case
acquire the Shares upon such exercise for the purpose of investment and not with
a view to, or for resale in connection with, any distribution thereof; and that
upon such exercise of this Retention Option in whole or in part Recipient (or
any person or persons entitled to exercise this Retention Option under the
provisions of Sections 7 and 8 of this Agreement) shall furnish to the Company a
written statement to such effect, satisfactory to the Company in form and
substance. If the Shares represented this Retention Option are registered under
the Securities Act, either before or after the exercise this Retention Option in
whole or in part, the Recipient shall be relieved of the foregoing investment
representation and agreement and shall not be required to furnish the Company
with the foregoing written statement.

 

                        (b)        Recipient further represents that Recipient
has had access to the financial statements or books and records of the Company,
has had the opportunity to ask questions of the Company concerning its business,
operations and financial condition, and to obtain additional information
reasonably necessary to verify the accuracy of such information.

 

                         (c)       Unless and until the Shares represented by
this Retention Option are registered under the Securities Act, all certificates
representing the Shares and any certificates subsequently issued in substitution
therefore and any certificate for any securities issued pursuant

6

--------------------------------------------------------------------------------



to any stock split, share reclassification, stock dividend or other similar
capital event shall bear legends in substantially the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE ‘SECURITIES ACT’) OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THAT
CERTAIN NONSTATUTORY STOCK OPTION AGREEMENT DATED MARCH 25, 2010 BETWEEN THE
COMPANY AND THE ISSUEE WHICH RESTRICTS THE TRANSFER OF THESE SHARES WHICH ARE
SUBJECT TO REPURCHASE BY THE COMPANY UNDER CERTAIN CONDITIONS.

 

and/or such other legend or legends as the Company and its counsel deem
necessary or appropriate. Appropriate stop transfer instructions with respect to
the Shares have been placed with the Company’s transfer agent.

 

             14.      Stand-off Agreement.  Recipient agrees that, in connection
with any registration of the Company’s securities under the Securities Act, and
upon the request of the Company or any underwriter managing an underwritten
offering of the Company’s securities, Recipient shall not sell, short any sale
of, loan, grant an option for, or otherwise dispose of any of the Shares (other
than Shares included in the offering) without the prior written consent of the
Company or such managing underwriter, as applicable, for a period (the
“Restrictive Period”) as may be specified by the Company or such underwriter or
managing underwriter; provided, however, that the Restrictive Period shall not 
as  exceed one year following the effective date of registration of such
offering.

 

            15.       Restriction Upon Transfer.  This Retention Option is not
transferable by the Recipient, except as contemplated by Section 8 of this
Agreement.

 

            16.       Notices.  Any notice required to be given pursuant to this
Retention Option or the Plan shall be in writing and shall be deemed to be
delivered upon receipt or, in the case of notices by the Company, five (5) days
after deposit in the U.S. mail, postage prepaid, addressed to Recipient at the
address last provided by Recipient for use in Company records related to
Recipient.

 

            17.       Agreement Subject to Plan; Applicable Law. This Retention
Option is made pursuant to the Plan and shall be interpreted to comply
therewith. A copy of such Plan is available to Recipient, at no charge, at the
principal office of the Company. Any provision of this Retention Option
inconsistent with the Plan shall be considered void and replaced with the
applicable provision of the Plan. This Retention Option has been granted,
executed and delivered

7

--------------------------------------------------------------------------------



in the State of Nevada, and the interpretation and enforcement shall be governed
by the laws thereof and subject to the exclusive jurisdiction of the courts
therein.

 

           

IN WITNESS WHEREOF the parties hereto have executed this Stock Option Agreement
as of the date first above written.

 

             New Energy Technologies, Inc. 

 

           

 

            By: /s/ Joseph Sierchio

            Name:  Joseph Sierchio Director and Authorized Signatory

            Title:    Director and Authorized Signatory

 

 

            /s/ Meetesh Patel

            Meetesh Patel

 

Recipient 

 

 (One of the following, as appropriate, shall be signed):  

 

 

I certify that as of April 6, 2010 I am not married

 

 

__________________________________   

Recipient        

 

[If married please have spouse sign below]

 

            By his or her signature, the undersigned spouse of the Recipient
named herein hereby agrees   to be bound by the provisions of   the foregoing
NONSTATUTORY STOCK OPTION AGREEMENT.

 

 

/s/ Anita Patel                          Dated: April 6, 2010

Spouse of Recipient 

 

8

--------------------------------------------------------------------------------



Exhibit  A

 

NOTICE OF EXERCISE

(Stock Retention Option)

To:     NEW ENERGY Technologies, Inc.

            Attention:

           

            The undersigned hereby elects to purchase ______________ shares (the
“Purchased Shares”) of the Company pursuant to the terms of the Sock Option
Agreement Dated April 6, 2010 between the undersigned and New Energy
Technologies, Inc and the undersigned, herewith tenders 
$_______________________ in payment of exercise price in full, together with all
applicable transfer taxes, if any, for the Purchased Shares, by:

 

            (a) Check (subject to collection); or

 

            (b) Wire transfer in accordance with wiring instructions provided by
the Company.

 

            Please issue a certificate or certificates representing said Shares
in the name of the undersigned as is specified below and forward the same to the
address set forth below.

 

__________________________________

Signature of Recipient

 

Print Name of Recipient: _______________________________________

 

Address For Delivery of Shares:

___________________________________

___________________________________

___________________________________

___________________________________

 

 

 

 

 

9

--------------------------------------------------------------------------------

